IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF MISSOURI
WESTERN DIVISION
(Write the District and Division, if any, of the
court in which the complaint is filed.)

 

M hae Fe has CAvesy
Complaint for Violation of Civil
Rights

(Prisoner Complaint)

 

 

(Write the full name of each plaintiff who is filing Case No.

 

this complaint. If the names of all the plaintiffs (to be filled in by the Clerk’s Office)
cannot fit in the space above, please write “see
attached” in the space and attach an additional
page with the full list of names.)

-against-

Sher Ke Qoye, Cal &.
Decl Nec él he,
Vrlpshes Coun Jest,

on. t
(Write the full name of each defendant who is
being sued. If the names of all the defendants
cannot fit in the space above, please write ‘see
attached” in the space and attach an additional
page with the full list ofnames. Do not include
addresses here.)

 

 

REQUEST FOR TRIAL BY JURY

Plaintiff requests trial by jury. [kes Cl No

Case 6:20-cv-03254-RK Document1 Filed 08/13/20 Page 1 of 17
 

“es Admin. “Viana Davis

 

| Cas. Sedna doened

 

 

Nurse. Xe
Advanced Ce ecriona\ Bec

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 6:20-cv-03254-RK Document1 Filed 08/13/20 Page 2 of 17

 
I. The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach
additional pages if needed.

Name Mideco\ Coe Cala

All other names by which you have been known:

 

 

ID Number
Current Institution
Address

 

 

 

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the
defendant is an individual, a government agency, an organization, or a corporation.

*

Make sure that the defendant(s) listed below are identical to those contained in the above
caption.

For an individual defendant, include the person’s job or title (if known) and check whether
you are bringing this complaint against them in their individual capacity or official capacity,
or both.

Attach additional pages if needed.

Defendant No. 1

 

 

 

 

 

 

Name Roye. Cole

Job or Title Sher he

(if known)

Shield Number

Employer Welbskec Coon Sher AE ost cc
Address yh iN ~_ Criflenden St

Aloses a e\d . Mo. 6S TOb
[] Individual capacity [4+ Official capacity
3

Case 6:20-cv-03254-RK Document1 Filed 08/13/20 Page 3 of 17
II.

Defendant No. 2

Name Doaloc Ne<e Wo.
Job or Title Denho<

 

 

 

 

 

 

(if known)
Shield Number _
Employer Wears Court Jai\
Address SOV A. Cehenden Sb.
Than aa, Me. iS le
[% individual capacity Vv] Official capacity

Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights,
privileges, or immunities secured by the Constitution and [federal laws].” Under Bivens v. Six
Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue
federal officials for the violation of certain constitutional rights.

A. Are you bringing suit against (check all that apply):

CI Federal officials (a Bivens claim)
we State or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” 42 U.S.C. § 1983.
Plaintiffs suing under Bivens may only recover for the violation of certain
constitutional rights.

What federal constitutional or statutory right(s) do you claim is/are being violated by
state or local officials?

Ricides Nee Dee egress fk AWD umler ae yA,
Anasshonucts, aay Roped bo ‘ye keer Seat Bre bts ckion ck

gee ond ~oossal Joudk wind o> avacqntoed ‘yp the Xin Anneatsr nap
ac AN. S .
TREC AYE

Case 6:20-cv-03254-RK Document1 Filed 08/13/20 Page 4 of 17
Noone Veo, Dass

Nao oc Vie. aN Ahenvnsder

S\add Nomoes

Eraplajes!? Vombstes Cooma Jodie Center

Mderess * aN N. Ce Menten Ss. Maran teld Mo. Ste
eI Tadivdve\ Comet Wots ile _capocdy

New: Awaka Doened

dbo The: ey.

Dre} Numyet

Eon drore Wereare County Susdrce. Combes

A\wes ro\ N.Csdvenden SS. Marden held Me. LStob
LT Radish Cope mw AWicial Coagacsty

Name: Abnei

io os Whe? Norse

Emlojes s Webstes County “Joadxe. Cember

Xd cess RV AL Coenden Sb. Maes Gad, Me. (S74

[YX S.okiwsdar Copaesy EW odserc\ Capac yy

Name: Adnernce Corveetiona| Health cove, ne.

Noo oc Ve"

Shel A Nombec!

Cong cya: Webster Cant Joshce Gnbo

Adkess: mM A. Csi dentaen Sh. Moenidd Ma. bs 70b
Mr otwid sal Cayacy Tt oWreich Cagacdy

Case 6:20-cv-03254-RK Document1 Filed 08/13/20 Page 5 of17
Ii.

IV.

Prisoner Status

Indicate whether you are a prisoner or other confined person as follows (check ail that apply):

Pretrial detainee

Civilly committed detainee
Immigration detainee

Convicted and sentenced state prisoner

Convicted and sentenced federal prisoner

Other (explain)

OOoOoog

 

Statement of Claim

Write a short and plain statement of FACTS that support your claim. Do not make legal
arguments. You must include the following information:

* What happened to you?

* What injuries did you suffer?

« Who was involved in what happened to you?

* How were the defendants involved in what happened to you?
+ Where did the events you have described take place?

* When did the events you have described take place?

If more than one claim is asserted, number each claim and write a short and plain statement of
each claim in a separate paragraph. Attach additional pages if needed.

 

Cove Ne \ g Ph ( \ MN 9\) es\er Couns Voth ( enkie Mus o. Al bey wo>fhSd
ensid\ Loc ke o \ : Nog is

    
  

Case 6:20-cv-03254-RK Document1 Filed 08/13/20 Page 6 of 17
V.

Vil.

Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state
what medical treatment, if any, you required and did or did not receive.

Tikes s sei ss et medical eequest ons on anne ot. sti \

ssh WIS a Seats ‘a soll, Oseand AN Uo. Aa ebseok: vely

mye ano WNikey nth
goers QA anda

  
        

Ave\S Aor\s Shae hed OF Wn
vaveueys Crone anak SYoaktiakiol Wha. Wc. Nerelte

dak tok oc oe Age sesh me and keolwent for
AY AS NK Ky whee.

Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any
cases or statutes. If requesting money damages, include the amounts of any actual damages
and/or punitive damages claimed for the acts alleged. Explain the basis for these claims.

x yo in Noe inion ot 4
V5 mat Wiss! Ret c\oscarie, a Su oki \ .

inn +o Pian dol. ots Sonn
eakor ting As of Carer ional Cay Sonn, and Pols CARS
ok Woe. Wedster County Svehiee Coober

Exhaustion of Administrative Remedies Administrative Procedures

The Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a), requires that “[n]Jo action
shall be brought with respect to prison conditions under section 1983 of this title, or any other
Federal law, by a prisoner confined in any jail, prison, or other correctional facility until such
administrative remedies as are available are exhaust

Administrative remedies are also known as grievance procedures. Your case may be
dismissed if you have not exhausted your administrative remedies.

Case 6:20-cv-03254-RK Document1 Filed 08/13/20 Page 7 of 17
etherside 7

Ro\R Vv. Lincoln Couahy Co, 81 FE Supp. 3d 1399(3.D. G4. 2009)

Singleton vie Rains CSP. Hh. 2017)

Vekihoate ind: Merence, to q__Setiax ymeckea need, AX inmale
Myst show Wok he @ gathered Brom on obseeMvely Seruus
Meccol Condi¥ons and OY thet Yre Noclor was dehbderotely

ad Stent Loa mak of setinis norm Sram Lhot Cond dian

An oosekwody secious Gand: Sion includes an Ament that

Sign Ticanty affects an rndividvals dary acdivities of which
Se uslues Choc and wWhskndical gain. Delaying Wolment may
Conditule deliberate ind lence i€ such debs exacerbated the
IMooiy af vABecessarily Prolangetd an inmadas pour

De. Nevel\e &d nod Drovide Me any beolment Qe my rock agin
Woe De. celused bo exclaim any evaming lion of my hack.
Nonedne less, 2v2n pon: medical officials may be Sound bo be
de\beradely addy ant Lo a inmate Serious wmadical neds if
She \nona, 0 reosen Yo behwwe Cor aol kepwleake) Yo} County
Joo Docker ox Matic assistants are mish (eal ng bac not

Areakk a Vamole.

“In Mote eavid Placeed wit, Ady kOe ‘ nd. fe vance claims agains
Ash medical say\ ohh cals ube oleh Le intervene destite a ies

Kogalediie phase Pris Sieitret dial SAS PA yehrg 1pedeqoote
 

nedioal Cave, 5. 2x9 ned in kas coheven’ and. \nighly detailed

 

y
scanned and odbac_ comeoPondences J

 

 

 

 

Plank Gh, Mclaol E\.0s8 Cohen AS an inmale in She custody oc the

 

 

 

_Abadlosh2s. Coonks Jeates Canker. Cohen Ned cil sale com
g\aak under: Spe” VSL. $1092 aagosk Sue Aeadanls

 

vat the County Jo \ ak MasdaSreld Ao. ra'\ o8@icrals Sheatt

 

co Cale (3. A. Tid, Dase Sad. Destin Barney). as \ Doctor

 

De. Nex ere We) 4 ond (A) Jurse. A\\oea) Cohen &\ leds 2rled of

 

Seswog\ LAMOrye a wvattes | aod, 3k\\ Md not Cecieued Cus) deat mont

 

Gor Wie Nock conditions, anh he woos forse to walk Ground

 

 

ra ws. So Maw lve Mes 6.20 \kkng. inoney..cOmages in de

_ awe 0899.5 wi lon, This Ts. debilitating Mle possible. like_ Long,

 

isSur if felt wutreccbed, ant on ipenckisn toe _pevant delendants Gem

 

error ti Ag Ws _vntnditpbionsl custams and pedees od Les Uyebosher

 

County ‘Xo \.

 

 

 

 

 

 

 

 

 

 

 

 

- Case 6:20-cv-03254-RK Document 1 Filed 08/13/20 Page 9 of 177

 
Devendant Adwonce. Coscerkional \Wea\tcave , Sines CACM) Ororihed
medwal Cave Yo Mra sonoades ab Webster Coon wahee. Comer
Dveing ma Contioament, Cohen ComPaaned & Medical 1 3545,
neds heck, Pao, ‘oad in Stork , ond K2os04 ch eed, and claims
Nook Twos Memied adequode modital and meatal neath cave ule
\rauseds od Woe Wedssteer County Svohce Center

The Uuelbster Counby Suadbiez Combes Jo\'s medial taht inclodes
\yeYn em~Arcyers, of Adwante. Correckionn’. Weal Wncate, Sn, (A C,)
and \jebsler County Jodnce. Cender, The nnacienl seats eonvleted by
‘Act cansists of Norse. vrees RN. and Dx Necelle, As a
cemslerod avse., Ani Abby uss resmnsible “ac Yriaging 3 a mares()
Uhen Tamokes enles taal rot Wy, Ves e\\o, \$ ces Pons: ble Gat, Phe
ecm me As. Nese\\o. wohient, Tema sdless oS Whe lensth of Sone they
ose in Whe adh. Becowse Dr, Mesella ‘nemmes ne iamates: PAMary
Case, eysican when \\nes) on\er Wo _dor\ he reser bes wok medadien
he *hays os medically NE LSSnty and GOPrePote. Sor Vhe padieat,

Plan kRt alleges Yre soil dows Not preside. eiede Revention
Agee, Le aks em ploy e225, Ae Aat guide manbl health of
sohplance abnse. 3¢t £eching bo 4 em plo} ees, ond does Nob havea
Suicide QeVen kor palicy An Qioce. L- stales ‘rob the sa.\ has

No yshslog it's, Bo dhiod <vs\s, of coors+lors on Call ox availble.
Plaant&® stokes Yhok Mae Webster County Sostee Conler contaots
with Atucnced Cosieksanal Healtncae Rane. So povide medical
Seswices, WY Vhese Senses appsenty do not im clude any meted
\nea\t\s Sefvices.

Case 6:20-cv-03254-RK Document1 Filed 08/13/20 Page 10 of 17
A. Did your claim(s) arise while you were confined in a jail, prison, or other correctional
facility?

Yes
No

If yes, name the jail, prison, or other correctional facility where you were confined at
the time of the events giving rise to your claim(s).

Weinot ec Coons Soul

 

 

B. Does the jail, prison, or other correctional facility where your claim(s) arose have a
grievance procedure?

[7 Yes
| No
| Do not know

C. Does the grievance procedure at the jail, prison, or other correctional facility where
your claim(s) arose cover some or all of your claims?

rH Yes
| No

rj Do not know

If yes, which claim(s)?

\ se, by (Oke. vod Gh ren, Lio a Ses WWU% medi ee. |

20s

 

D. Did you file a grievance in the jail, prison, or other correctional facility where your
claim(s) arose concerning the facts relating to this complaint?

[7 Yes
CI No

Case 6:20-cv-03254-RK Document1 Filed 08/13/20 Page 11 of 17
If no, did you file a grievance about the events described in this complaint at any other
jail, prison, or other correctional facility?

c] Yes
[_j No

E. If you did file a grievance:

1. Where did you file the grievance?

AX Qne Voolosher Coutty Juskee Cenber

 

 

 

 

 

 

2. What did you claim in your grievance? (Attach a copy of your grievance, if
available)
De \ioevarre mi Mevenee fo WY Medien needs
ave ni \ \..
3. What was the result, if any? (Attach a copy of any written response to your
grievance, if available)
f_ aheyv Va? al

oor So we dacod

 

 

4, What steps, if any, did you take to appeal that decision? Is the grievance
process completed? If not, explain why not. (Describe all efforts to appeal to
the highest level of the grievance process.)

Pre Snedkh yak bo © Gum) nove 1
\woas & eleven AG

 

Case 6:20-cv-03254-RK Document1 Filed 08/13/20 Page 12 of 17
F. If you did not file a grievance:

‘1. If there are any reasons why you did not file a grievance, state them here:

 

 

 

 

2. If you did not file a grievance but you did inform officials of your claim, state
who you informed, when and how, and their response, if any:

 

 

 

 

G. Please set forth any additional information that is relevant to the exhaustion of your
administrative remedies.

 

 

 

(Note: You may attach as exhibits to this complaint any documents related to the
exhaustion of your administrative remedies.)

VIII. Previous Lawsuits

The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal court
without paying the filing fee if that prisoner has “on three or more prior occasions, while
incarcerated or detained in any facility, brought an action or appeal in a court of the United
States that was dismissed on the grounds that it is frivolous, malicious, or fails to state a claim
upon which relief may be granted, unless the prisoner is under imminent danger of serious
physical injury.” 28 U.S.C. § 1915(g).

To the best of your knowledge, have you had a case dismissed based on this “three strikes

rule”?
Yes

CJ
Fv No

Case 6:20-cv-03254-RK Document1 Filed 08/13/20 Page 13 of 17
If so, state which court dismissed your case, when this occurred, and attach a copy of the
order if possible.

 

 

A. Have you filed other lawsuits in state or federal court dealing with the same facts
involved in this action?
cE] Yes
[4 No

B. If your answer to A is yes, describe each lawsuit by answering questions | through 7

below. (If there is more than one lawsuit, describe the additional lawsuits on another
page, using the same format.)

 

 

 

 

 

1. Parties to the previous lawsuit
Plaintifi(s)
Defendant(s)

2. Court (if federal court, name the district; if state court, name the county and
State)

3. Docket or index number

4. Name of Judge assigned to your case

5. Approximate date of filing lawsuit

 

6. Is the case still pending?

i_] Yes
tl No

If no, give the approximate date of disposition.

10

Case 6:20-cv-03254-RK Document1 Filed 08/13/20 Page 14 of 17
7. What was the result of the case? (For example: Was the case dismissed? Was
Judgment entered in your favor? Was the case appealed?)

 

 

C. Have you filed other lawsuits in state or federal court otherwise relating to the
conditions of your imprisonment?

Yes
Zi

No

D. If your answer to C is yes, describe each lawsuit by answering questions | through 7
below. (If there is more than one lawsuit, describe the additional lawsuits on another
page, using the same format.)

 

 

 

 

 

 

1, Parties to the previous lawsuit
Plaintiffs)
Defendant(s)

2. Court (if federal court, name the district; if state court, name the county and
State)

3. Docket or index number

4, Name of Judge assigned to your case

5. Approximate date of filing lawsuit

6. Is the case still pending?

i] Yes

[|] No (ffno, give the approximate date of disposition):

11

Case 6:20-cv-03254-RK Document1 Filed 08/13/20 Page 15 of 17
7. What was the result of the case? (For example: Was the case dismissed?
Wasjudgment entered in your favor? Was the case appealed?)

 

 

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost
of litigation; (2) is supported by existing law or by a nonfrivolous argument for extending,
modifying, or reversing existing law; (3) the factual contentions have evidentiary support or, if
specifically so identified, will likely have evidentiary support after a reasonable opportunity
for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

I agree to provide the Clerk’s Office with any changes to my address where case-related
papers may be served. I understand that my failure to keep a current address on file with the
Clerk’s Office may result in the dismissal of my case.

Date of signing: 4-1 o : 2090 nttwad Sao cd

A rdad £iy~

Signature of Plaintiff
Printed Name of Plaintiff My v0 Ches af an

Prison Identification #

 

 

 

Prison Address
City State Zip Code

   

12

Case 6:20-cv-03254-RK Document1 Filed 08/13/20 Page 16 of 17
Michael EXos, Caen Deposit Funds, On-line at:
\u Wye ox County Tse Centar InmateCanteen.com
FOV Ae Cishendien Sb

Qe Lesa Moi | Mail Sent
OQ ae’ Webste, County an
Clex\y's shee
Leop\ Nhoh\ United Shes Diskeick Couch
Mail Sent From Westan Disteicy GA Soon
Webster County aa IW OO 0S. Cour arouse
idyo ed BIH Soho @ Hammons VMUWH

SPrnahredrd. Mv. LS¥O6

Case 6:20-cv-03254-RK Document1 Filed 08/13/20 Page 17 of 17
